ORDER
PER CURIAM.
John Clay (Employee) appeals from the circuit court’s judgment affirming the Industrial Relations Commission’s (Commission) order disqualifying him from four weeks of unemployment compensation benefits. Employee alleges the Commission erred (1) in deciding on grounds not complained of in the original protest; (2) because his conduct was insufficient to constitute misconduct justifying disqualification; and (3) because the Commission used an improper standard of review. We affirm. An extended opinion would have no precedential value. The parties have been furnished with a memorandum detailing our reasons for affirming the judgment of the trial court. Rule 84.16(b).